In the Fourth Court Of Appeals


                                    Fourth Court Of Appeals District


                                    San Antonio Texas Bexar County
                                                                                               t     .

Maryann Castro


v.



Manuel Castro


                                                        Re: Court Of Appeals Number: 04-14-00785-CV


                                                                Trial Court Case 2011 -CI-15957


TO THE HONARABLE JUSTICES OF THE FOURTH COURT OF APPEAL


MOTION TO REDIVIS1ON OF COMMUNITY ESTATE DUE TO FRAUD AND HIDING MARTIAL ASSET BY

APPELLEE MANUEL CASTRO AND COUNSEL JOSEPH APPELT AND 3rd PARTY NONSPOUSE MISTRESS
CONSPIRE TO OVERVALUE COMMUNITY AT 125,000 TO GAIN FRAUD EQUITY IN 40,000


        Here Comes Appellant Maryann Castro pro-se in Appeals Court presenting to Appels Court

the Texas family code 7,009 house bill 908 was enacted in 2011 82 legislative session a new section

7.009 entitled fraud on the Community Division and Disposition of Reconstituted Estate: The section

was designed to provide Courts that encounter acts that Constitute fraud on the Community a

procedure for Correcting Fraud and a procedure to Divide the Community estate in a right and Just
manner .Section 7.009 ensures when consistency across the state regarding how community estates

are divided when fraud has been Committed.


       a)   The Court may grant legal or equitable relief necessary to accomplish a just and right
            division.

       b)   To accomplish a just and right division the Court May now award a wronged Spouse

            Appellant Maryann Castro a money Judgement and Appropriate share of the Community

            1501 Olive Appellant homestead section 7.009 specifically states as follows valuing the

            Reconstituted Estate 1501 Olive was overvalued a realtors opinion was used not a

            Certified Appraisal Appellee Manuel Castro used this to not pay spousal maintence, to
            Appellant Maryann Castro who is disabled and became disabled within the marriage

            Appellee Manuel Castro used a Comparative Market analysis-realtors opinion not a

            certified appraisal and had his Counsel Joseph Appelt enforce the Agreement for final
            Divorce to gain fraud equity in the Amount of 40,000 with Attempt to hurt Appellant
            Maryann Castro to attempt to have her homeless Appellee Manuel Castro was not paying

            the mortgage and was in Active Bankruptcy.

       c)   Appellant Maryann Castro did not give up her right to Spousal Maintence ON Oct 30,2013

            the Agreement for final Divorce was not recorded misplaced or filed Counsel Joseph
\




         Appelt Wrote In No Spousal Support After signatures were already signed without the
         permission of Appellant Maryann Castro this is another Attempt to Hurt harm Appellant
         Maryann Castro.
    d)   Spousal Support should have been enforced Appellant Maryann Castro is not working is
         disabled there is no Catering or 2013 Chevy Cruze another fraud Attempt made by the
         other party and Counsel Joseph Appelt to Harm Appellant Maryann Castro.


         Appellant Maryann Castro prays for Justice and the relief she is entitled to(Spruill v
         Spruill,624 SW 2D 694,G96(TEX APP-ELPASO 1981,WRIT DISMD)HORLOCK 533 S.W. 2D AT 56


         Appellant Maryann Castro pro-se prays



         Respectfully

         Ms .Maryann Castro

         1501 Olive

         Jourdanton Texas 78026
         Pacattitude2014(5)gmai).com

         830-496-0133

         Filed 5/18/15